Order of disposition, Family Court, Bronx County (Maijory Fields, J.), entered on or about July 23, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the second degree, and placed him with the Division for Youth for a period of up to 18 months, unanimously modified, on the law, to the extent of crediting appellant for the 35 days served in pre-disposition detention, and otherwise affirmed, without costs.
As the presentment agency concedes, the Family Court violated Family Court Act § 353.3 (5) by deleting that portion of the pre-printed order of disposition that automatically credited appellant with pre-placement detention time without making a record that such credit would not serve appellant’s needs or best interests or, in the alternative, would not serve the needs and interests of the community (Matter of Wayne S., 193 AD2d 371). Therefore, appellant is entitled to credit for time served in pre-disposition detention. Concur—Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.